Citation Nr: 1616969	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for a bilateral knee disability, claimed as arthritis.  

3.  Entitlement to service connection for dry eye syndrome.  

4.  Entitlement to service connection for the residuals of burns to the eyes.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in February 2015.  A transcript is in the record.  The Veteran submitted a waiver of initial RO consideration for private medical records he submitted at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed disabilities of the eye and neck as a result of an injury in service.  He believes these disabilities are the result of an explosion that occurred when he attempted to relight a gas burner.  He states that he suffered burns to the eyes, and that his head was thrown back in a way that injured his neck.  The Veteran further contends that he has developed a bilateral knee disability as a result of parachute jumps during service.  He states that although he was assigned to an armored reconnaissance until during service, he underwent parachute jump training prior to his assignment to the armored unit.  His final jump was during bad weather and ended with a hard landing.  

The VA provided the Veteran with an examination of his claimed neck and knee disabilities in October 2011, at which time the examiner opined that these disabilities were not incurred due to service.  

In the examination report, the examiner notes that the Veteran's records show he was given parachutist's badge but that it was later revoked.  His negative opinion says that "Along with the question of exactly how many parachute jumps were done,..." the Veteran's current knee disabilities were less likely than not a continuation of his claimed knee pain in service.  The examiner made a similar statement before opining that the Veteran's current cervical spine disability was not due to service.  

A review of the Veteran's service personnel records confirms that the Veteran was awarded the parachutist badge but that it was later revoked.  The reason for the revocation was not noted.  However, the Board observes that an Army Parachutist Badge requires a total of at least five parachute jumps.  Therefore, the fact that the Veteran does not have a parachutist badge does not mean that he did not make at least four jumps.  The Veteran is competent to report that he made parachute jumps, and the mere revocation of his badge does not impeach his credibility on the matter.  Therefore, to the extent that the October 2011 VA examiner may have relied upon the revocation of the parachutist badge in formulating his opinions, they are inadequate, and additional opinions must be obtained.  That being said, the personnel records that have been obtained for the Veteran appear to be incomplete, and additional records may prove to be helpful.  

In addition, the October 2011 examiner states that the Veteran has a diagnosis of bilateral knee arthritis, and that the date of the diagnosis was unknown.  However, X-ray studies of the knees obtained at the examination were normal.  In drafting the opinion, the examiner referred only to current knee pain, and not to arthritis.  Any additional examination should confirm whether or not the Veteran has a current diagnosis of arthritis of the knees. 

The Veteran has not been afforded a VA examination for his claimed eye disabilities.  Furthermore, the most recent VA treatment records that have been obtained are dated August 2010, which is only one month after the Veteran submitted his July 2010 claim.  April 2010 records include an assessment of peripheral retinal hemorrhages of the left eye.  Earlier records include also include this assessment.  July 2010 records show that the Veteran reported complaints of a gritty feeling in his eyes.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. at 83.  Indeed, the threshold for finding a link between current disability and service is low.  Id. 

In this case, the Veteran has provided competent and credible testimony pertaining to his in-service injury, and he has also described his continued symptomatology.  The current VA treatment records demonstrate signs or symptoms of an eye disability with the assessments of peripheral retinal hemorrhages and complaints of grittiness.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any disability of the eyes. 

The Board also observes that while the Veteran's entrance and exit examinations and the medical histories obtained at those times are in the claims file, the only other service treatment records that have been obtained are his dental records.  An additional attempt should be made to ensure that all existing service treatment records have been obtained and placed in the claims file.  


Accordingly, the case is REMANDED for the following actions:

1.  Request all service treatment records other than dental records and the entrance and exit examinations.  All records that are obtained should be placed in the claims file.  Attempts to obtain these records should continue until it is reasonably certain that no other records exist or that further efforts would be futile.  If the records are not obtained, document action related to this in the claims file.  

2.  Obtain the Veteran's service personnel records and associate them with the claims file.  All records that are obtained should be placed in the claims file.  Attempts to obtain these records should continue until it is reasonably certain that no other records exist or that further efforts would be futile.  If the records are not obtained, document action related to this in the claims file.  

3.  Provide the Veteran another opportunity to identify all treatment sources both VA and private for the neck, bilateral knees, and eyes.  

In any case, obtain any VA treatment records dated after August 2010 and associate them with the claims file.  

If the Veteran identifies any private treatment sources, obtain them and associate them with claims file after receiving the necessary authorization.  The Veteran should also be notified that he may obtain and submit these records on his own, and that it is ultimately his responsibility to ensure that any private treatment records he wishes to be considered have been submitted.  

4.  After the records requested above have been obtained or are determined to be unobtainable, schedule the Veteran for an examination of his knees.  The claims file must be made available to the examiner and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  At the completion of the examination and record review, the examiner should provide the following opinions.  

a) Identify all current knee diagnoses.  In identifying all current knee diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

b) For each confirmed knee diagnosis, the examiner should state whether it is as likely as not that the disability was incurred due to active service, to include parachute jumps.

For purposes of this examination, the Veteran's statements regarding parachute jumps should be presumed credible.  Provide a comprehensive rationale for all opinions.  The sole reason for a negative opinion cannot be the absence of documented treatment.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  After the records requested above have been obtained or are determined to be unobtainable, schedule the Veteran for an examination of his cervical spine.  The claims file must be made available to the examiner and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  At the completion of the examination and record review, the examiner should provide the following opinions.  

a) Identify all current cervical spine diagnoses.  In identifying all current knee diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

b) For each confirmed cervical spine diagnosis noted, the examiner should state whether it is as likely as not that the disability was incurred due to active service, to include parachute jumps and/or the explosion described by the Veteran. 

For purposes of this examination, the Veteran's statements regarding parachute jumps and an explosion should be presumed credible.  Provide a comprehensive rationale for all opinions.  The sole reason for a negative opinion cannot be the absence of documented treatment.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

6.  After the records requested above have been obtained or are determined to be unobtainable, schedule the Veteran for an examination of his eyes.  The claims file must be made available to the examiner and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  At the completion of the examination and record review, the examiner should provide the following opinions.  

a) Identify all current eye diagnoses.  In identifying all current eye diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

Additionally: (i) Do the peripheral retinal hemorrhages of the left eye and grittiness of the eyes noted in his VA treatment records constitute a disability? (ii) Is there any residual disability attributable to a burn injury?

b) For each diagnosis noted, including the peripheral retinal hemorrhages, the examiner should state whether it is as likely as not that the disability was incurred due to active service, to include the explosion described by the Veteran. 

For purposes of this examination, the Veteran's statements regarding an explosion should be presumed credible.  Provide a comprehensive rationale for all opinions.  The sole reason for a negative opinion cannot be the absence of documented treatment.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


